Citation Nr: 1115961	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active U.S. Marine Corps service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in June 2009.  A copy of the transcript of this hearing has been associated with the claims file.

In June 2010 the Board remanded this appeal for additional development.   

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on his part.


REMAND

In June 2010, the Board remanded this appeal in order to afford the Veteran a VA examination to evaluate his hearing loss disability.  The main reason stated for the remand was that the Veteran testified in June 2010 that his bilateral hearing loss had worsened since his last examination.  The Veteran had submitted several statements from family, fellow employees, and acquaintances indicating that his hearing difficulties impacted on his occupational and social functioning. 
 
The Board cited to Martinak v. Nicholson, 21 Vet. App. 447 (2007) wherein the United States Court of Appeals for Veterans Claims (the Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Board's remand instructions directed the examiner to:

Specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

A review of the July 2010 VA examination reveals that the audiologist reported that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
20
50
80
LEFT
10
10
25
35
60

Average pure tone thresholds, in decibels (dB), were 41 dB for the right ear and 33 dB for the left ear.  Speech audiometry revealed 100 percent speech discrimination skills in the right, and 96 percent in the left ear.  

However the Board notes that the report fails to address the functional effects caused by a hearing disability as requested by the Board's remand instructions.
The Board finds that the July 2010 VA audiological examination is inadequate as it does not, in any way, describe the functional effects caused by the bilateral hearing loss.  A more complete narrative is therefore required.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status. Id.

In light of the foregoing, this case must be remanded again for the actions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2010 VA examination and request that the examiner fully describe the functional effects caused by the Veteran's hearing loss disability.  If the examiner determines that the requested evidence cannot be provided without another examination of the Veteran, this should be scheduled.

If the examiner who conducted the July 2010 VA examination is not available, schedule the Veteran for a VA audiological examination to determine the severity of his service- connected bilateral hearing loss.  All indicated studies including audiometric testing and Maryland CNC testing should be performed. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  A complete rationale should be provided for any opinion offered.

2.  After completing the above action, readjudicate the appeal.  If the appeal remains denied, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

